                              Case 5:18-cv-05814-BLF Document 32 Filed 12/19/18 Page 1 of 3



                        1   CLEMENT SETH ROBERTS (SBN 209203)
                            croberts@orrick.com
                        2   JACOB M. HEATH (SBN 238959)
                            jheath@orrick.com
                        3   WILL MELEHANI (SBN 285916)
                            wmelehani@orrick.com
                        4   JOHANNA L. JACOB (SBN 286796)
                            jjacob@orrick.com
                        5   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            405 Howard Street
                        6   San Francisco, CA 94105
                            Telephone:    +1-415-773-5700
                        7   Facsimile:    +1-415-773-5759

                        8   Attorneys for Plaintiff
                            POYNT CORPORATION
                        9
                       10
                                                  IN THE UNITED STATES DISTRICT COURT
                       11
                                                    NORTHERN DISTRICT OF CALIFORNIA
                       12
                                                           SAN JOSE DIVISION
                       13

                       14   POYNT CORPORATION,                       Case No. 5:18-cv-05814 BLF

                       15                   Plaintiff,               STIPULATION AND [PROPOSED]
                                                                     ORDER TO RESCHEDULE MOTION
                       16         v.                                 TO DISMISS HEARING

                       17   INNOWI, INC.,                            Courtroom 3, 5th Floor
                                                                     Judge: Beth L. Freeman
                       18                   Defendant.

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                             STIPULATION AND [PROPOSED] ORDER TO
     SILICON VALLEY                                                            RESCHEDULE MOTION TO DISMISS HEARING
                                                                                                      5:18-CV-05814 BLF
                               Case 5:18-cv-05814-BLF Document 32 Filed 12/19/18 Page 2 of 3



                        1          Plaintiff Innowi, Inc. (“Innowi”) noticed its motion to dismiss for 9:00 a.m. on

                        2   February 14, 2019 [ECF No. 26]. The motion has been fully briefed. Counsel for Plaintiff Poynt

                        3   Corporation (“Poynt”), Clement S. Roberts and Will Melehani, are required to be at a case

                        4   management conference in a multi-defendant case that was recently continued to that same

                        5   morning. Due to this conflict, counsel for Poynt has conferred with counsel for Innowi regarding

                        6   rescheduling the hearing for Innowi’s motion to dismiss and both parties agree that the hearing

                        7   can be rescheduled for February 21, 2019.

                        8          Pursuant to Local Rule 7-7(b), both parties stipulate to rescheduling the conference to

                        9   February 21, 2019, at 9:00 a.m., if that time is convenient for the Court or on any subsequent
                       10   date the Court selects. The parties respectfully request that the Court reschedule the hearing

                       11   accordingly.

                       12   Dated: December 19, 2018                        CLEMENT S. ROBERTS
                                                                            ORRICK, HERRINGTON & SUTCLIFFE LLP
                       13

                       14
                                                                            By:             /s/ Clement S. Roberts
                       15                                                                  CLEMENT S. ROBERTS
                                                                                              Attorneys for Plaintiff
                       16                                                                  POYNT CORPORATION
                       17   Dated: December 19, 2018                        NEEL CHATTERJEE
                                                                            GOODWIN PROCTER LLP
                       18

                       19
                                                                            By:               /s/ Neel Chatterjee
                       20                                                                    NEEL CHATTERJEE
                                                                                            Attorneys for Defendant
                       21                                                                        INNOWI, INC.
                       22

                       23          PURSUANT TO STIPULATION, IT IS SO ORDERED,
                       24   Dated: ________________________
                       25
                                                                            By:
                       26
                                                                                             Hon. Beth L. Freeman
                       27
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                                          STIPULATION AND [PROPOSED] ORDER TO
     SILICON VALLEY                                                         -1-             RESCHEDULE MOTION TO DISMISS HEARING
                                                                                                                   5:18-CV-05814 BLF
                                Case 5:18-cv-05814-BLF Document 32 Filed 12/19/18 Page 3 of 3



                        1                                              Filer’s Attestation

                        2            Pursuant to Local Rule 5.1(i)(3), I attest that all signatories for parties listed above

                        3   concurred in the filing of this document.

                        4   Dated: December 19, 2018                            ORRICK, HERRINGTON & SUTCLIFFE LLP

                        5

                        6
                                                                                By:             /s/ Clement S. Roberts
                        7                                                                      CLEMENT S. ROBERTS
                                                                                                   JACOB M. HEATH
                        8                                                                          WILL MELEHANI
                                                                                                 JOHANNA L. JACOB
                        9                                                               Attorneys for Plaintiff Poynt Corporation
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                            4155-5980-6489                                                        STIPULATION AND [PROPOSED] ORDER TO
     SILICON VALLEY                                                            -2-              RESCHEDULE MOTION TO DISMISS HEARING
                                                                                                                       5:18-CV-05814 BLF
